In a habeas corpus proceeding concerning custody of a grandchild of respondents in the proceeding, respondent Rudolph Ferreza appeals from an order of the Supreme Court, Queens County, entered January 2, 1973, which denied his motion for an order releasing him from incarceration in the civil jail under a commitment order of the same court, dated November 3, 1972 and entered December 22, 1972. Order modified, in the exercise of discretion, by striking therefrom the words that the motion is “denied in all respects” and substituting therefor a provision that the motion is granted to the extent of directing that the punishment of .incarceration is reduced to the time served until now and that said respondent shall be ■ released from incarceration forthwith. As so modified, order affirmed, without costs. The findings of fact below, viz., that said *547respondent violated the prior specific admonitions of the Special. Term . to produce the child, are affirmed. In our opinion, a proper exercise of discretion dictates that appellant should he released from incarceration at this time. Hopkins, Acting P. J., Munder, Latham, Gulotta and Benjamin, JJ., concur.